



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. de Boerr, 2016 ONCA 634

DATE: 20160817

DOCKET: C57200

Watt, Epstein and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lesley de Boerr

Appellant

Lesley de Boerr, acting in person

Geoffrey T. Uyeno, for the respondent

Heard and released orally: June 29, 2016

On appeal from the order of Justice Nola. E. Garton of
    the Superior Court of Justice dated May 17, 2013.

ENDORSEMENT

[1]

The appellant was charged with two breaches of the
Building Code Act
for failure to comply with two separate Property Standards Orders issued in
    August and October, 2010. Each order related to the appellants residential
    property. The appellant did not appeal either Property Standards Order to the
    Property Standards Appeal Committee of the City of Toronto.

[2]

Shortly after the appellants first appearance in Provincial Offences
    Court, she applied to a judge of the Superior Court of Justice for an order in lieu
    of prohibition. She sought to prohibit any further proceedings against her on
    the summonses issued to her on two grounds:


i.

the summonses were flawed because the signatory failed to identify him
    or herself by name or by position, the signatures being illegible;  and


ii.

the service of the Property Standards Orders was defective.

[3]

In written reasons released several months after argument of the motion,
    the motion judge dismissed it.

[4]

After several appearances in Provincial Offences Court on which the
    appellant was represented by an agent, a trial date of November 27, 2015 was
    set for both charges.

[5]

The appellant did not appear for trial. She was not, apparently,
    represented by an agent. The joint trial of the two charges proceeded
ex
    parte
 a justice of the peace entered convictions and imposed fines. The
    appellant has not filed a notice of appeal to challenge those convictions in
    Provincial Offences Appeal Court.

[6]

In this court, the appellant repeats the arguments she advanced before
    the motion judge.

[7]

We agree with the conclusion reached by the motion judge.

[8]

The presumption of regularity was dispositive of the challenge to the
    validity of the summonses. The allegation of ineffective service of the
    Property Standards Orders was an issue for the justice presiding in Provincial
    Offences Court to determine, not an issue of jurisdiction amenable to relief on
    an application for an order in lieu of a writ of prohibition.

[9]

A further reason warrants dismissal of this appeal. The appellant has
    been tried, convicted and sentenced of the offences with which she was charged.
    Her appeal of the decision of the motion judge not to prohibit proceedings on
    those charges is moot. We see no reason in this case to depart from the general
    rule that we do not entertain moot appeals.

[10]

The appeal is dismissed.

David Watt J.A.

Gloria Epstein J.A.

K.M. van Rensburg J.A.


